Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/110,858 filed on
December 3, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on March 16, 2022 under 37 CFR 1.111 in response to a non-final rejection dated December 20, 2021.  Applicant has amended claims 1, 13 and 19, and has canceled claims 2, 14 and 20. Claims 1, 3-13 and 15-19 are currently pending.
Submitted Information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Allowable Subject Matter
	Claims 1, 3-13 and 15-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants arguments, submitted on March 16, 2022 were reviewed and arguments presented on pp. 9-10 were found to be persuasive. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the limitations of limitations of independent claims 1, 13 and 19.
“classifying pixels of a coding unit into a first plurality of clusters; and
“determining, according to the first plurality of clusters, a palette table for the coding unit,
“wherein classifying the pixels of the coding unit into the first plurality of clusters comprises:
“determining a second plurality of clusters, the second plurality of clusters corresponding to palette entries in a palette predictor of the coding unit, respectively; and
“classifying, according to the second plurality of clusters, the pixels of the coding unit into the first plurality of clusters.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485